Yesawich, Jr., J.,
concurs in a memorandum. Yesawich, Jr., J. (concurring). While I fully agree with the result reached by the majority, I write separately to address what I consider a significant procedural issue.
In my view, it is unnecessary even to address defendant’s arguments directed at plaintiffs’ use of Terrenzio’s deposition. It appears to me that the majority’s decision by doing so undermines the vitality of the corporate-agent admission provision (CPLR 3117 [a] [2]), and to the extent it recognizes the corporate defendant’s right to disavow relevant testimony furnished by its chosen spokesman, the decision invites duplicative discovery and attendant additional expense for all litigants.
Defendant selected Terrenzio to speak on its behalf in opposition to plaintiffs’ original motion for summary judgment and he averred that "he has custody of the records and knowledge of the facts” (emphasis supplied). Since the damaging admissions he made during the subsequently conducted *891examination before trial, upon which plaintiffs rely, concern the facts underlying this action, it would be patently unfair to afford defendant the opportunity now to challenge plaintiffs’ use of that deposition on what I perceive to be the dubious ground that Terrenzio lacked the authority or the qualification to bind the corporation.
Not all objections to the competency of a witness to testify are waived at an examination before trial, but those that could have been readily cured had the objection been made earlier are (see, 3A Weinstein-Korn-Miller, NY Civ Prac ¶ 3115.05). Defendant has no legitimate complaint; not only did it produce Terrenzio in the first instance, and thus overtly represented he had the requisite knowledge to bind defendant, but it had the right, which this record does not indicate it elected to exercise, to cross-examine (see, CPLR 3113 [c]). Add to this defendant’s failure to interpose an appropriate objection at the deposition or to obtain a ruling or seek a protective order, and it can fairly be said that the competency of Terrenzio to respond on defendant’s behalf was waived.